DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 1, the portions of the specification indicated in the remarks do not support the newly added limitation regarding the total area of the joining regions of the plurality of closing members being smaller than a total area of the plurality of gas discharge ports.  The diameter/area of the ports does not appear to be disclosed in the specification, much less relative to the area of the joining regions, and the drawings do 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakashima et al. (US Publication 2002/0167155).
In regards to claims 1-4, 6, 8-9 and 12-13, Nakashima et al. discloses the claimed limitations including a gas generator, comprising:
a housing (3);
a combustion chamber (5a,5b) accommodating therein a gas generating agent (9a) to be burned by an ignition device provided in the housing;

a plurality of closing members (27a,27b) configured to respectively close the plurality of gas discharge ports;
each of the plurality of closing members including:
a covering region configured to cover a corresponding gas discharge port of the plurality of gas discharge ports and a joining region configured to be joined to the wall surface and formed adjacent to and surrounding the covering region (Reference is made to Figure 2, which clearly shows the closing members as extending beyond the ports and Paragraph 0081), and,
the joining region of each of the plurality of closing members being joined to the wall surface at a width within a range from 1 mm to 5 mm, inclusive, from a peripheral edge of the corresponding gas discharge port, and without interfering with another of the joining regions (Reference is made to Figure 2, which shows the adjacent joining regions not interfering with each other and Paragraph 0073 and Figure 1 which disclose the seal tape as having a 2-3 mm margin around the discharge ports and Paragraph 0081 which discloses individual sealing tapes);
wherei	n each of the plurality of gas discharge ports is closed by one of the plurality of closing member (Reference is made to Paragraph 0081); and
a total area of the joining regions of the plurality of closing members is smaller than a total area of the plurality of gas discharge ports (Reference is made to Paragraphs 0011, 0073 and 0081);

wherein each of the plurality of closing members is attached to the wall surface on a side of the combustion chamber;
wherein each of the plurality of closing members has a center position that coincides with a center position of the corresponding gas discharge port (Examiner notes that the margins are not disclosed as being non-uniform and at least the vertical center position is shown as being aligned in the figures); and,
wherein each of the plurality of closing members is a sealing tape.

Alternatively, should it be persuasively argued that Nakashima et al. does not disclose all of the limitations in combination, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the generator of Nakashima et al. in view of the teachings of the embodiments of Nakashima et al. to include a total area of the joining regions being smaller than a total area of the gas discharge ports since the disclosure teaches a variety of gas discharge port diameters and joining region sizes that would cover a range of area ratios including that of the claim recitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 5, 7, 10-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. in view of Makoto (JP 2002-225671 A).
In regards to claims 5, 10-11 and 14, Nakashima et al. discloses the claimed limitations including wherein each of the plurality of gas discharge ports (26a or 26b) is disposed in a circumferential direction of the housing, each of the plurality of closing members is joined to the wall surface by the joining region of the closing member;
yet excluding each of the circumferentially adjacent closing members being joined by a connecting member of a width smaller than a width of each of the plurality of closing members.
Makoto discloses a strip for sealing/covering a plurality of gas burst holes (Reference is made to Figures 1-4 and 9) including at least one strip (Reference is made to Figure 3B) with a plurality of connecting members of smaller width than the plurality of closing members.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the sealing tape of Nakashima et al. in view of the teachings of Makoto to include a connecting member between closing members so as to form a single strip enabling winding of the seal tape in a roll shape and facilitating an easier installation.

In regards to claims 7 and 15-16, Nakashima et al. discloses the claimed limitations excluding a base material used for transference of the sealing member during adhesion to the wall surface.

base materials being utilized for/during transference is old and well known;
providing a relative strength of adhesion of a part to the base material which is lower than a desired adhesion strength of the part to the end piece is old and well known; and
the method of peeling away a transference base material to facilitate installation of a part to an end piece is also old and well known 
Nevertheless, Makoto discloses a transfer base material (liner 7 or 110) for a strip shaped sealing tape (Reference is made to Figure 9 and Paragraphs 0004, 0020 and 0027) utilized in a method for manufacturing a gas generator.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the tape and method of forming the apparatus of Nakashima et al. in view of the teachings of Makoto to include a transfer base material so as to facilitate ease of installation of a strip of sealing tape as is known in the art.
Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive. Examiner maintains the previous rejection is proper.
In regards to the newly added limitations to claim 1, they do not appear to be supported by the disclosure and therefore raise the issue of new matter.
Additionally, with respect to the new matter relative to the prior art, Nakashima et al. appears to cover the newly added limitations.  According to Paragraph 0011 the hole diameter may be varied between 1 and 8mm, according to Paragraph 0073 a seal tape .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616